 Case 5:19-cv-05063-TLB Document 10                     Filed 04/22/19 Page 1 of 2 PageID #: 54



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

DELTA LOGISTICS, INC.                                                                     PLAINTIFF

VS.                                CASE NO. 5:19-CV-5063-TLB

P.A.M. TRANSPORT, INC.                                                                   DEFENDANT


                    DEFENDANT’S RESPONSE TO PLAINTIFF’S
              MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION

         Comes now the Defendant, P.A.M. Transport, Inc., by and through its attorneys, Wales

Comstock, and for its Response to Plaintiff’s Motion for Preliminary Injunction, states:

         1.       Denying all of the Plaintiff’s claims and characterizations made in its Complaint and

Motion for Preliminary Injunction, the Carrier411 post of which Plaintiff complains and for which

Plaintiff seeks injunctive relief was retracted on Friday, April 19, 2019.

         2.       Retraction renders Plaintiffs’ Motion for Preliminary Injunction moot.

         WHEREFORE, Defendant, P.A.M. Transport, Inc., prays for Plaintiff’s Motion for

Preliminary Injunction to be dismissed, for its costs and attorney’s fees and for all relief to which

it is entitled.
                                                          P.A.M. TRANSPORT, INC., Defendant

                                                          WALES COMSTOCK
                                                          P.O. Box 10018
                                                          Fayetteville, Arkansas 72703
                                                          (479) 439-8088 (Phone)
                                                          (866) 365-7070 (Fax)

                                                By:       /s/ Christy Comstock
                                                          Christy Comstock (AR Bar 92246)
                                                          Christy@walescomstock.com




                                                    1
 Case 5:19-cv-05063-TLB Document 10                Filed 04/22/19 Page 2 of 2 PageID #: 55



                                CERTIFICATE OF SERVICE

      I, Christy Comstock, state that I electronically filed the foregoing document by using the
CM/ECF system. I certify that the following parties or their counsel of records are registered as
ECF Filers and that they will be served by the CM/ECF system on this 22nd day of April, 2019:

       Angela C. Artherton
       Kael K. Bowling
       Friday Eldredge & Clark, LLP
       3350 S. Pinnalce Hills Parkway, Suite 300
       Rogers, AR 72758

                                                     /s/ Christy Comstock




                                               2
